Title: From George Washington to John Sinclair, 9 November 1794
From: Washington, George
To: Sinclair, John


        
          Sir,
          Philadelphia Novr 9th 1794.
        
        By Mr Bayard (a respectable young Gentleman of this City) who will have the honor of presenting this letter to you, I take the liberty of putting into your hands, a work, which only made its appearance a few days ago. “A view of the United States of America in a series of Papers”.
        I have not read it yet, and therefore shall say nothing for, or

against the merits of it further than that the author, is a man of intelligence and accuracy; and (being the Commissioner of our revenue) possessed the means of official information; which, of course, has enabled him to detail matters depending thereon, with truth & precision.
        If the performance should afford you any satisfaction, or convey any information which was unknown to you before, it will give pleasure to Sir, Your most obedient & Very Hble Servt
        
          Go: Washington
        
      